Citation Nr: 0303072	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1945 and from January 1948 to April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and there is of record relevant 
evidence that allows an equitable disposition of this appeal.  

2.  The veteran's bilateral hearing loss and tinnitus were 
caused by acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2002).  

2.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral hearing loss and 
tinnitus resulted from noise exposure in service, 
specifically noise from depth charges he experienced as a 
sonar operator while he was in the Coast Guard in World War 
II and later from aircraft engine noise and the noise in 
aircraft gun turrets from 50 caliber machine guns and 20 
millimeter guns while he was a gunner on a B-50 aircraft in 
the United States Air Force (USAF).  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulations apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issues on 
appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In February 2001, the RO notified the veteran that he should 
complete authorization forms and contact doctors or hospitals 
and tell them that VA would be requesting records from them.  
In addition, the RO requested that the veteran submit any 
medical evidence he had that would support his claim.  The RO 
provided the veteran a statement of the case in April 2002 in 
which it informed him of the regulatory requirements for 
establishing service connection for hearing loss, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  

Based on the above, the Board concludes that the veteran was 
sufficiently informed of what was required of him.  

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  

The veteran's service medical records have been obtained, and 
the veteran has provided a report from a private physician as 
well as a narrative of his noise exposure during service.  In 
support of his claim he has also submitted USAF flight 
records documenting his service in B-50 aircraft in 1952 and 
1953.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  Based on the foregoing, the Board concludes that 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Notwithstanding 
the lack of a diagnosis of a disability during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may also be granted for chronic 
disabilities such as sensorineural hearing loss if such are 
shown to be manifested to a compensable degree within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  



Service connection - hearing loss

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA 
compensation and pension purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels (db) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Analysis

The veteran contends that his bilateral hearing loss and 
tinnitus were caused by noise exposure in service.  In a 
letter received at the RO in March 2001, the veteran reported 
that he was a sonar operator while he was in the Coast Guard 
during World War II.  He explained that the job required 
using earphones to listen for sonar signals but that there 
were occasions when it was not possible to remove the 
earphones in time to avoid the "deafening" noise from an 
exploding depth charge.  He also stated that from 1949 to 
1953 he was an aerial gunner on a B-50 bomber crew.  He 
explained that the B-50 had four reciprocal engines and that 
he was exposed to constant engine noise during flights as 
well as noise in the gun turrets.  He stated that each of 
three turrets contained two 50 caliber machine guns and that 
one of the three also contained a 20 millimeter gun.  He said 
the noise from the guns was extremely loud and that in 
addition to the actual firing noises, there was constant 
noise inside the turrets as the shell casings fell into the 
blister areas.  The veteran also reported that he had been 
hospitalized during service for treatment of an ear infection 
associated with prolonged time in a pool, which was required 
when he served as an instructor to other servicemen on how to 
get out of a parachute while in the water.  

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is evidence of current bilateral hearing 
loss and tinnitus, which satisfies element (1) of Hickson.  
In this regard, review of the record shows that an ear, nose 
and throat specialist, Frank Brettschneider, D.O., examined 
the veteran in March 2001 and reported that tinnitus was not 
a significant problem and that audiometric thresholds were 50 
decibels, bilaterally with speech recognition ability of 49 
percent in the right ear and 44 percent in the left ear.  The 
speech discrimination values alone establish a bilateral 
hearing loss disability and although the physician did not 
specifically state that tinnitus was a diagnosis, he 
acknowledged it as a problem, albeit described as not 
significant.  

With respect to Hickson element (2), the Board finds that the 
veteran's narrative statement, and his USAF flight records, 
which confirm that he served as a gunner in a B-50 aircrew, 
serve to establish his exposure to acoustic trauma in 
service.  The flight records document confirm the veteran's 
rating as a gunner on B-50 aircraft and document that the 
veteran had more than 1600 flight hours at discharge from 
service.  In addition, the veteran's service medical records 
document his hospitalization for external otitis media in 
August 1950, and service discharge certificates document his 
earlier rating as a sonar man.  These documents corroborate 
statements made by the veteran, and serve to enhance his 
credibility as to other matters.  

The Board finds that the veteran's statements are consistent 
and credible as to his exposure to his acoustic trauma in 
service.  As a lay person, he is competent to describe his 
exposure to noise from depth charge explosions, aircraft 
engines, 50 caliber machine guns and 20 millimeter guns.  See 
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  

With respect to Hickson element (3), nexus, Dr. 
Brettschneider evaluated the veteran with regard to his 
hearing and tinnitus, noted the presence of tinnitus and high 
frequency sensorineural hearing loss, which he related, at 
least in part, to loud noise exposure.  Although he stated 
that it was difficult to assess the proportional basis of the 
disability relative to presbycusis and loud noise exposure, 
his opinion nonetheless related it to loud noise in service, 
noting the veteran's history as a gunner in bomber aircraft.  
Since there is no medical opinion to the contrary, Hickson 
element (3) is satisfied.

The Board acknowledges that the veteran's service medical 
records show that his hearing was reported as 15/15 for 
whispered and spoken voice, bilaterally, at his service 
discharge examination in April 1953.  Further, there is a 
lack of medical evidence documenting continuity of 
symptomatology for decades after service, but the veteran has 
apparently been unable to obtain medical records from the one 
prior employer that may have had relevant records.  The Board 
finds, however, that  the veteran's narrative statement, 
which is consistent with his service records, is persuasive 
as to his exposure to acoustic trauma in service.  In 
addition, the only medical opinion evidence concerning the 
etiology of the veteran's bilateral hearing loss and tinnitus 
is in the veteran's favor as to a nexus between the in-
service acoustic trauma and the veteran's current bilateral 
hearing loss and tinnitus.  Under the circumstances, it 
cannot be said that the preponderance of the evidence is 
against the claim, and the Board concludes that the criteria 
for the award of entitlement to service connection for 
bilateral hearing loss and tinnitus have been met.  The 
appeal is allowed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  


________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

